     Case 2:19-cv-00451-KJM-KJN Document 83 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY L. PATTON,                                No. 2: 19-cv-0451 KJM KJN P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    F.N.P. LOADHOLT, et al.,
15                       Defendants.
16

17           By an order filed June 19, 2020, this court ordered plaintiff to complete and return to the

18   court, within sixty days, the USM-285 form necessary to effect service on defendant Sanchez.

19   (ECF No. 51.) That sixty days period has since passed, and plaintiff did not return the form for

20   service of defendant Sanchez.

21           Accordingly, IT IS HEREBY RECOMMENDED that defendant Sanchez be dismissed

22   without prejudice. See Fed. R. Civ. P. 41(b).

23           These findings and recommendations will be submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court. The document should be captioned “Objections to Findings and

27   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

28   /////
                                                        1
     Case 2:19-cv-00451-KJM-KJN Document 83 Filed 10/14/20 Page 2 of 2


 1   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 2   Cir. 1991).

 3   Dated: October 13, 2020

 4

 5
     Patt451.fusm(2)
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
